I dissent from so much of the holding of the majority as dismisses the plaintiff's cause of action. In my opinion, the cause should be reversed and remanded.
It should be reversed because of the errors in the hypothetical question propounded to Dr. Sisco. Certain material facts were assumed in the hypothetical question which were not shown by any evidence; so the case should be reversed.
But the case should not be dismissed by this court. There was substantial evidence to take the case to the court sitting as a jury. In dismissing the cause, the Supreme Court is, in my opinion, assuming the position of trying and deciding a controverted fact question in a law case.